     Case 1:17-cv-06685-ALC-BCM Document 252 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        12/17/2020
MICHAEL L. FERGUSON, et al.,
              Plaintiffs,                          17-CV-6685 (ALC) (BCM)
       -against-                                   ORDER
RUANE CUNIFF & GOLDFARB INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received a joint letter-application, via email, requesting that all current
discovery deadlines be vacated in contemplation of settlement. Absent extraordinary
circumstances not present here, the Court does not accept letter-applications by email. The
parties are directed to file their scheduling request on the Court's electronic docket.

Dated: New York, New York
       December 17, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
